DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-20, the closest prior art references, Choi et al. (US 2018/0/267358 A1) and Lee et al. (US 2018/0045876 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “an optically-uniaxial optical film layer, including a plate-shaped portion and a plurality of refraction portions disposed on a side of the plate-shaped portion, wherein the plurality of refraction portions are selected from one type of camber columns and quadrangular prisms, and when the plurality of refraction portions are the camber columns, the refraction portion has a plurality of side surfaces, one of the plurality of side surfaces is an arc-shaped convex surface, and a side surface of the refraction portion away from the arc-shaped convex surface is in contact with the plate-shaped portion; and when the plurality of refraction portions are the quadrangular prisms, a side surface of the refraction portion is in contact with the plate-shaped portion, wherein a material of the optically-uniaxial optical film layer is a dish-shaped liquid crystal molecule material; a substrate layer, stacked on a side of the plate-shaped portion close to the refraction portion, wherein the plurality of refraction portions are accommodated in the substrate layer, and an ordinary light refractive index of the optically-”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JESSICA M MERLIN/Primary Examiner, Art Unit 2871